DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS IS A TRACK ONE APPLICATION.

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 9/23/22 is acknowledged.
Nanosensor core species is iron oxide nanoparticles (IONPs).
Peptide substrate species is SEQ ID NO:24.
Target protease species is Granzyme B.
Detectable reporter species is a fluorophore.

Claim Status
Claims 1-15 are pending.
Claims 1-15 are under examination.
Claims 1-15 are rejected.

Priority
The instant application, filed 01/13/2022 is a continuation of 16337886, filed 03/28/2019 
16337886 is a national stage entry of PCT/US2017/054105 , International Filing Date: 09/28/2017
PCT/US2017/054105 Claims Priority from Provisional Application 62400656, filed 09/28/2016.

Information Disclosure Statement
The Examiner has considered the references provided in the 2/17/22 Information Disclosure Statement (IDS), and provides a signed and dated copy of such herewith.
The examiner advises that merely providing reference citations in the specification, as applicant has done in this application, does not satisfy the statutory disclosure requirements that are satisfied by the filing of an IDS. 

Drawings
The drawings are objected to because in Figures 2C, 2D and 2E an observer cannot distinguish all treatments in the respective graphs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims limitations are given their broadest reasonable interpretation (“[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc).) The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111, with reference to In re Cortright, 49 USPQ2d 1464, 1468.
Claim 1 is directed to a method without any objective and comprising two steps:
1. contacting a sample with a nanosensor; and
2. detecting a level of released detectable reporter.
Based on the application including its examples, “contacting a sample” is interpreted broadly to include injecting or otherwise administering the nanosensor into a living subject.
The nanosensor that contacts the sample in step 1 is described as comprising the following:
a. a nanoparticle core conjugated with a peptide substrate – here conjugated is interpreted to require at least a covalent bond and the conjugation may include spacers (also identified as linkers) between the nanoparticle core and the peptide substrate;
b. the peptide substrate is stated to be “capable of being cleaved by a target protease”, so this requires that a section of the peptide substrate comprises a cleavage site of the target protease;
c. the target protease is stated to have “increased activity when encountering a transplant rejection or an autoimmune disease” – this is interpreted to indicate at least a de minimis increase in activity versus a general body baseline for the protease when this protease is in the region of a transplant organ or a locus of an autoimmune disease, however there is no requirement in the claim that cleavage of the target protease must occur in such region or locus, this only describes a property of the target protease;
d. a detectable reporter coupled to the peptide substrate, with the claim-stated requirement that cleavage of the peptide substrate releases the detectable reporter from the peptide substrate. In view of the common understanding of proteolytic/enzymatic cleavage and also as depicted in Figure 2A, where the IEDFSG substrate is cleaved between the D and the S, for examination purposes for 35 USC 102 and 103 rejections this is interpreted to mean cleavage of the peptide substrate releases the detectable reporter from a portion of the peptide substrate. That is, for such examination purposes for 35 USC 102 and 103 rejections the release of the detectable reporter from the peptide substrate is interpreted to allow for a fragment of the peptide substrate to remain attached to the detectable reporter.  Note that the claim language itself is not clear (as reflected in the rejection under 35 USC 112, below), this is merely how it is interpreted for examination.

Claims 10 and 11 are directed to comparing, in the passive verb tense, the level (for claim 10) and an activity level (for claim 11) to a reference level (for claim 10) and a reference activity level (for claim 11). The specification repeatedly discloses embodiments in which, after detecting a level of the detectable reporter in the sample of the bodily fluid; there is a determining of an activity of the target protease based on the level of the detectable reporter in the sample of the bodily fluid, see paras 118-132 of corresponding PGPUB 20220186285.  These comparing steps of claims 10 and 11 are interpreted to mean any comparing of detectable reporter signaling with any reference value, such as an unaffected or untreated (control) subject or group of subjects.

Claim 15 is interpreted to require two or more different time or extended release drugs based on the use of the plural and support for the same in para 175 of corresponding PGPUB 20220186285.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the requirement that cleavage of the peptide substrate releases the detectable reporter from the peptide substrate. However, as depicted in Figure 2A, where the IEDFSG substrate is cleaved between the D and the S, the cleavage of the peptide substrate releases the detectable reporter from a portion of the peptide substrate, and also from the nanosensor core.
Because a portion of the peptide substrate remains attached to the detectable reporter, as depicted in Figure 2A, the wording of the claim is unclear and is contrary to the ordinary and customary meaning of “releases” and “peptide substrate”.
Clarification is required. If applicant intended to state that the detectable reporter is released from a portion of the peptide substrate, and/or from the nanoparticle core, the claim should be amended accordingly to make this clear, and specific support in the application as filed should be clearly stated.
Claims 2-15 also are rejected as depending from claim 1 rejected as set forth immediately above.

Further regarding claim 3, its claim limitation “wherein the detectable reporter further comprises a quencher configured to quench said detectable reporter” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. In particular, in accordance with (B) of that test the generic placeholder “configured to” is modified by functional language, and per (C) of that test is not modified by structure for performing the claimed function, however, in the application examples there is no additional structure for quenching - these appear to indicate self-quenching based on association with other fluorophores bound to the nanoparticle core, suggesting there is no “further” structural quencher, the examiner also notes that per his word search the only use of the term “quencher” is found in claim 3, and additionally many of the types of claim 2 detectable reporters do not have quenchers.   Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no structure associated with configured in the application as filed, nor is there structure in the claim associated with this limitation. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Additionally, claim 10 recites the limitation "said level of said target protease" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a limitation already found in claim 1, so does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed method invention (Step 1) is directed to a mental step abstract idea without significantly more. The claim(s) recite(s) (Step 2A, prong 1) a single passive step “is compared,” this applied to a level or activity level of the target protease to a “reference level” or “reference activity level’ of the target protease, respectively for claims 10 and 11.
This judicial exception is not integrated (Step 2A, prong 2) into a practical application because there are no additional elements in claims 10 and 11 that integrate the mental step judicial exception into a practical application.  There is no combination of limitations including claims 1 and 10, or claims 1 and 11, that focus on a particular method of detection practical application. In contrast, the claim language of claim 1 is sufficiently expansive that it is not directed to any particular detection method, and the added comparing step of claims 10 or 11 do not further limit these limitations to a practical application.  As exemplified by the 35 USC 102 rejection below, the claim language is met by a method focusing on thrombosis rather than autoimmune disease or transplant rejection (the target protease of claim 1 having increased activity when “encountering” such), this when further adding the claims 10 or 11 comparing to a reference level supporting the lack of a practical application because such comparing does not lead to a particular practical application – the comparing does not provide for a practical application when the result could be related to any number of diverse conditions/diseases and the comparing does nothing to distinguish these.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more (inventive concept) than the judicial exception (Step 2B, considering the patent claims as a whole) at  least because the comparing to an unspecified “reference level” or “reference activity level” does not result in any difference to the overall method.  That is, there is no result of the comparison that leads to one action versus a different action, or one action versus non-action, so there is no applicable inventive concept. The comparing is nothing more than comparing without practical application or anything significantly more than the judicial exception of a mental step of comparing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., ACSNANO, 7:10, 9001-9009, 2013 (Lin), as evidenced by Venner et al., American Journal of Transplantation 2015; 15: 1336–1348 (Venner).
The claim 1 method is set forth and interpreted above.  The rejection below does not consider the elected peptide substrate species is SEQ ID NO:24, nor the elected target protease species is Granzyme B. These are addressed in rejections in the following section, which rely upon Lin as the primary reference.
Lin teaches an iron oxide nanoworm that has about 40 peptides per nanoworm, these peptides comprising fluorophore-labeled derivatives that include the sequence GGfPRSGGGC which is a peptide that comprises a peptide substrate for thrombin, page 9002. The fluorescence in such construct was reduced by homoquenching, page 9003, and evaluation with thrombin as well as noncognate enzymes confirmed thrombin activity increased fluorescence, indicating effectiveness of the nanoworm construct to detect thrombin activity, Id. Detection of pulmonary embolism, this characterized inter alia by thrombin presence, was detected in urine with use of the nanoworm constructs of Lin, Fig. 4 on page 9004 and accompanying text also on page 9004.
By such evaluation in mice Lin practiced the method of claim 1, contacting a sample with its nanoworm, and detecting a level of released reporter, with a nanosensor comprising a nanoparticle core of iron oxide (also meeting this species), conjugated with a peptide substrate, sensitive to thrombin cleavage, so capable of being cleaved by a target protease (thrombin).
As interpreted to release the detectable reporter from the peptide substrate to mean to release this from at least a portion of the peptide substrate, Lin also meets this limitation based on the cleavage by thrombin being between fPR and S, see page 9002.
With regard to the claimed protease characteristic, to have “increased activity when encountering a transplant rejection or an autoimmune disease”, this is evidenced by Venner, which teaches that thrombin, identified as F2, is an identified candidate upstream regulator of antibody mediated transplant rejection, pages 1344 including Table 5.
Accordingly, Lin anticipates claim 1, claim 2 in that the nanoworm construct comprises a fluorophore detectable reporter, claim 3 in that these fluorophores are self-quenching, so the detectable reporters themselves “comprise[s] a quencher,” claim 5, this being redundant of the same claim 1 limitation, claim 6 which includes thrombin in its list, claim 7 because urine is a bodily fluid, claim 8 because the detection was in urine per Figure 4, claim 9 because Lin also teaches detection in blood plasma, page 9003 left column, claim 12 because in the mice experiment the thrombin cleaved the peptide substrate decorated on the nanoworm in vivo, see Figure 4,  claim 13 because Lin also conducted in vitro protease assays in which the nanoworms were contacted with (mixed with) human thrombin, page 9007 left column, and claim 14 because a 5 mg/mL pharmaceutical composition comprising bivalirudin, a clinically approved direct thrombin inhibitor therapeutic agent, was further administered, Figures 1C, 1D, and page 9003 left column.
Particularly regarding claims 10 and 11, because Lin compares fluorogenesis in plasma after the addition of CaCl2, this comparison including phosphate buffered saline (PBS) as a control, this comparing to a reference level/reference activity level of the target protease, page 9003 left column and Figure 1D, and also compares healthy state (Day 0) mice with day 5 mice after induction of pulmonary embolisms, page 9006 left column and Figures 3D and 4E, in view of the claim interpretation of claims 10 and 11, see claim interpretation above, Lin anticipates claims 10 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., ACSNANO, 7:10, 9001-9009, 2013 (Lin), as evidenced by Venner et al., American Journal of Transplantation 2015; 15: 1336–1348 (Venner), as applied to claims 1-3 and 5-14 above, and further in view of Chowdhury and Lieberman, Annu Rev Immunol. 2008 ; 26: 389–420 (CL), Chen et al., Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357–1369 (Chen), and Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (AS), as evidenced by Trapani and Sutton, Current Opinion in Immunology 2003, 15:533–543 (TS).
Claims 1-3 and 5-14 are rejected over Lin as evidenced by Venner as set forth above.
That rejection does not address the elected peptide SEQ ID NO:24, AIEFDSGc, nor the elected target protease Granzyme B (GzmB).
CL teaches that GzmB-deficient mice have a markedly attenuated incidence of graft-versus-host disease, page 15, thus suggesting an active role of GzmB in graft rejection. CL also teaches that mouse GzmB prefers to cleave after IEFD, page 12, this matching the IEFD of SEQ ID NO:24, however not specifically teaching the A to one side thereof nor the SGc to the other side thereof.
However, Chen teaches that Alanine was suggested among linkers by Argos, page 3, and further that Serine and Glycine are among three amino acids generally used for flexible linkers, and that the most commonly used flexible linkers have sequences consisting primarily of Glycine and Serine, page 4.  These teachings would suggest to one of ordinary skill in the art, who considering the glycine and serine linker sequences of Lin for its thrombin-cleavable peptide GGfPRSGGGC, also would utilize glycine and serine to each side of the desired and taught IEFD sequence. The use of an alanine as above was suggested by Chen referring to Argos.  The titles of Chen’s reference numbers 20 and 52 refer to optimization to improve outcomes, and would suggest to one of ordinary skill in the art to optimize linkers around a desired cleavage sequence, such as IEFD, to improve the cleavage results when placed in a fusion construct. As such, the A to one side and the SG to the other side would have been a reasonable result of routine optimization normally conducted by one skilled in the art.
As noted, Lin’s thrombin-cleavable peptide GGfPRSGGGC, terminates in a Cysteine, and the reason for this is taught on page 9002, “a C-terminal cysteine to allow coupling to NWs via sulfhydryl chemistry.”  However, Lin does not teach that this is a D-Cysteine as in instant SEQ ID NO:24.
AS, however, teaches that D-amino acids may confer resistance to proteolytic degradation, and also analogues of such were found to be significantly less immunogenic, page 969 left column. These reasons provide a sufficient basis for modifying a terminal cysteine, such as used in Lin to allow coupling, to a D-cysteine as found in elected SEQ ID NO:24.
Considering these teachings collectively, the elected sequence SEQ ID NO:24 would have been obvious and an obvious result of routine optimization based on accepted knowledge in the art. There would have been a reasonable expectation of success based on these teachings and also as evidenced by TS, which teaches that GzmB is relatively promiscuous, see Table 1, page 536.
Accordingly, claim 4 which lists SEQ ID NO:24 would have been obvious, and claims 1-3 and 5-13 would have been obvious considering this elected peptide and the target protease Granzyme B (GzmB) that cleaves it.
Claim 14 depends from claim 1 and further comprises administering to a subject an effective amount of a pharmaceutical composition comprising a therapeutic agent. CL teaches that synthetic inhibitors of granzymes are powerful tools both for research (identification of peptide substrate specificity and determination of granzyme function) and potentially for therapeutic applications (immune suppression during autoimmune diseases and organ transplantation), page 10, CL teaches that there are several classes of granzyme inhibitors, and that there was a recent report of a novel class of GzmB inhibitors. Based on these teachings, it would have been obvious to additionally administer a pharmaceutical composition comprising a therapeutic agent comprising one or more of the novel class of GzmB inhibitors in order to reduce the effect of this enzymatic activity related to autoimmune diseases or organ transplantation.  There would have been a reasonable expectation of success given the reported key feature of a 1,2,3-triazole moiety stated to be “crucial for their selectivity and cellular efficacy.” Id.  Accordingly, claim 14 also would have been obvious considering all elected species.

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., ACSNANO, 7:10, 9001-9009, 2013 (Lin), as evidenced by Venner et al., American Journal of Transplantation 2015; 15: 1336–1348 (Venner), and further in view of Chowdhury and Lieberman, Annu Rev Immunol. 2008 ; 26: 389–420 (CL), Chen et al., Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357–1369 (Chen), and Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (AS), as evidenced by Trapani and Sutton, Current Opinion in Immunology 2003, 15:533–543 (TS), as applied to claim 1 including for all elected species, and further in view of Rao et al., RSC Adv., 2014, 4, 45625–45634 (Rao).
Claims 1 is rejected over Lin as evidenced by Venner, as set forth above, and further rejected as to all elected species additionally over CL, Chen and AS as evidenced by TS, also above.
Claim 14 depends from claim 1 and further comprises administering to a subject an effective amount of a pharmaceutical composition comprising a therapeutic agent.
Claim 15 depends from claim 14 and states that the therapeutic agent comprises releasable drugs.
Claim 1 considering all elected species involves the target protease GzmB, which per CL is involved in eliminating, inter alia, tumor cells.
Except for CL, which per above teaches synthetic inhibitors of GzmB potentially for therapeutic applications, no reference cited for the claim 1 rejections teaches the steps of claims 14 and 15 when the target protease is GzmB.
Another stated role of GzmB is to eliminate tumor cells.  In such instances GzmB inhibition is not desired, and the use of therapeutic drugs to treat tumor/cancer cells is often administered.
Toward this end, Rao teaches a multi-anticancer drug derived nanocarrier, comprising conjugated doxorubicin, chlorambucil, and folate to a polymer backbone, Abstract. The drug release profile shows the importance of having the ester linker which helps the drug at the mild acidic conditions resembling the pH of the cancerous cells, Id. This teaches that the drugs are releasable.
As opposed to GzmB inhibitors, when treating for a cancer/tumor cells that also involve elevated GzmB release at or near the site of the cancer/tumor cells, one of ordinary skill in the art would have been motivated to administer an effective amount of one or more drugs, including in releasable form, in order to improve efficacy and results of treatment.  The rationale is to provide a more effective treatment of a known disease/condition.  Rao teaches a form of multiple releasable drugs, and one of ordinary skill in the art would have been motivated to administer such when also assessing GzmB activity in such subject, the latter to monitor the body’s responsiveness to such disease/condition. There would have been a reasonable expectation of success given the results of Rao.
Accordingly, claims 14 and 15 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 9, 11 and 12 of copending Application No. 16337886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same composition, albeit the instant claims are directed to methods using such composition.
Just as in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), which states it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound, and where according to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … ,”  in the instant case the reference patent discloses the instant method using its claimed composition of matter, see reference patent page 5, lines 14-21.
Reference application claim 1 recites the same components arranged in the same way as in instant claim 1, its nanosensor being a nanoparticle per reference application claim 2, which would have a core, see also reference application claim 5. Additionally, it is axiomatic that a nanosensor comprising a detectable reporter in the instant field would be used to detect as in instant claim 1, i.e., to contact a sample and to detect a level of released detectable reporter.
Regarding instant claim 2 see reference application claim 12.
Regarding instant claim 4 see reference application claim 9.
Instant claim 5, not further limiting instant claim 1, would have been obvious for the same reasons applied to instant claim 1.
Regarding instant claim 6 see reference application claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are not subject to the provisions of USC 121 because they differ in components of the nanosensor from what was restricted in the parent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Monday/Tuesday and on Wednesday/Thursday/Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /FRED H REYNOLDS/Primary Examiner, Art Unit 1658